Quillian, Judge.
The appellee filed a motion to dismiss the appeal in the case sub judice because the appellant failed to file an enumeration of errors in this court within the time required by Rules 13 and 15 of the Court of Appeals. The appellant contends that his brief filed in this court included an enumeration of errors. Held:
In Windsor v. Southeastern Adjusters, Inc., 221 Ga. 329 (144 SE2d 739), the Supreme Court held that questions allegedly *278presented for review in the appellant’s brief could not be considered as tantamount to enumerations of error since the brief is not a part of the record. See Rawls Bros. Co. v. Paul, 115 Ga. App. 731, 735 (4) (155 SE2d 819); Cross v. Miller, 221 Ga. 579, 582 (2) (146 SE2d 279). Thus, since any error not enumerated shall be disregarded, the appeal is incomplete and must, under the above authorities, be
Submitted January 4, 1968
Decided January 30, 1968
Rehearing denied February 21, 1968
Dan Copland, for appellant.
W. B. Skipworth, Jr., Solicitor General, Frank K. Martin, for appellee.

Dismissed.


Bell, P. J., and Hall, J., concur.